Citation Nr: 1135529	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-32 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected disability. 

4.  Entitlement to an initial compensable disability rating for nerve damage to the right lateral femoral cutaneous nerve. 

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1959 to May 1965 and from July 1970 to November 1979 and in the United States Air Force from March 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In May 2008, the Veteran presented testimony at a personal hearing conducted at the Indianapolis RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

The Board notes that the Veteran has alleged an inability to retain employment due to his service-connected disabilities.  See the August 2011 Informal Hearing Presentation.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for additional development.  

Diabetes Mellitus

With respect to the Veteran's diabetes mellitus claim, the service treatment records document that he asked to be tested for this disorder in October 1973.  While urinalysis testing was conducted, the results of such testing were not described in his treatment records.  The Board observes, however, that the Veteran has not alleged that he was diagnosed with diabetes during service.  See the May 2008 hearing transcript, page 3.  In fact, in a September 1978 in-service report of medical history, the Veteran specifically denied having "ever been treated for" diabetes mellitus.  His May 1979 separation examination also did not diagnose or identify a past history of diabetes mellitus.  

During the current appeal, the Veteran has repeatedly alleged that he was diagnosed with type II diabetes mellitus at the USAF Academy Hospital within one year of his service discharge.  See, e.g., an October 2003 VA hypertension examination.  In this regard, the Board observes that the Veteran has submitted a May 2008 statement from his wife which also states that he was diagnosed with diabetes in 1980. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, service connection may be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  
Currently, the earliest medical record diagnosing type II diabetes mellitus is an October 1988 VA discharge summary.  This report documents the Veteran's past medical history of diabetes that was controlled though his diet, but then required hospitalization to control his blood sugar and correct his hypoglycemia.  The record does not, however, provide the date of onset for the Veteran's diabetes.  In this regard, the Board observes that a report of a February 1980 VA examination (which was conducted within one year of the Veteran's separation from service) does not list diabetes mellitus among the Veteran's disabilities and does not indicate that he had been receiving treatment for this disability. 

In November 2005, the RO asked the National Personnel Records Center (NPRC) to furnish the Veteran's diabetes mellitus treatment records from the USAF Academy Hospital in Colorado Springs from December 1979 to April 1984.  In an April 2006 response, the NPRC indicated that "a search of index on file failed to show a listing for 1984 [Air Force] academy hospital."  It is unclear from this response whether a search was conducted for any post-service treatment records from 1979-1983.  In any event, in June 2008, the NPRC indicated that it "appears [that the] Veteran was treated at a medical facility after separation" and that these records were "lent to VAC, Federal Ctr Bldg 20, Denver, CO 80225."

In short, the Veteran has repeatedly claimed that he was diagnosed with diabetes mellitus at the U.S. Air Force Academy Hospital during the one year presumptive period set forth in 38 C.F.R. § 3.309(a).  The record does not, however, indicate that this disability manifested to a compensable degree during this period.  In fact, a VA examination conducted within a year of the Veteran's separation from service does not indicate that diabetes mellitus was present.  Nevertheless, based on the vague April 2006 response from the NPRC, it is unclear whether a thorough search for the Veteran's records was conducted.  Thus, the Board concludes that an additional attempt should therefore be made to determine whether such records exist. 

Erectile Dysfunction & Peripheral Neuropathy Of The Lower Extremities

With respect to the Veteran's erectile dysfunction and peripheral neuropathy claims, the record indicates that the Veteran is seeking service connection on a direct and secondary basis. See the August 2011 Informal Hearing Presentation; see also the October 2005 notice of disagreement.  Accordingly, these issues are inextricably intertwined with his claim for diabetes mellitus.  Action on the Veteran's claims of entitlement to erectile dysfunction and peripheral neuropathy are therefore deferred until a decision is rendered on his diabetes claim.  

Right Lateral Femoral Cutaneous Nerve Damage

With respect to the Veteran's claim of entitlement to an initial compensable rating for right lateral femoral cutaneous nerve damage, the record indicates that the Veteran was last afforded a VA examination in June 2008.  In the August 2011 Informal Hearing Presentation, the Veteran, through his representative, argued that this examination, which is now over three years old, is inadequate to evaluate the current extent of his disability.  It was also argued that the Veteran's disability had most likely worsened since the examination was conducted and that the Veteran "insist[ed] the Board remand this claim." 

As the Veteran has alleged that his disability has increased in severity since his last examination, and that the evidence of record does not adequately address the current state of his service-connected disability, the Board finds that an additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The record also reflects that the Veteran receives benefits from the Social Security Administration (SSA).  While the Veteran testified at the May 2008 hearing that he was receiving retirement benefits, during a June 2008 VA spine examination, he reported that he is receiving disability benefits due to his back disability.  VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). The medical and legal documents pertaining to this application have not been associated with the claims folder, and no attempt appears to have been made to procure them.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because the record indicates that the Veteran has applied for, and indeed has been granted, benefits from the SSA, the Board finds that, on remand, an attempt should be made to procure any of these documents that may be available.  38 C.F.R. § 3.159(c)(2) (2010).

TDIU

Finally, with regard to the TDIU claim, the Veteran has not received Veterans Claims Assistance Act of 2000 (VCAA) notice as it pertains to this issue.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The Board must remand this claim to the agency of original jurisdiction to provide the Veteran with adequate VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2010).  In addition, the Board finds that a remand is required to obtain a needed medical opinion as to the Veteran's employability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter regarding the issues of entitlement to service connection for erectile dysfunction, on a direct basis and as secondary to a service-connected disability; entitlement to service connection for peripheral neuropathy of the lower extremities, on a direct basis and as secondary to a service-connected disability; and entitlement to a TDIU.  

2.  Contact the NPRC, and/or any other appropriate repository of records, and request copies of Veteran's post-service treatment records from the USAF Academy Hospital dated from 1979 to 1983.  The Board is particularly interested in the Veteran's post-service treatment records may have been lent to VAC, Federal Ctr Bldg 20, Denver, CO 80225.  All efforts to obtain such records should be documented in the claims folder.

3.  Obtain copies of the SSA decision awarding benefits to the Veteran and the medical records used in support of that determination.  All such available documents should be associated with the claims file.  If no such documents are available, that fact should also be noted in the file.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected nerve damage of the right lateral femoral cutaneous nerve.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with this service-connected disability should be noted in the examination report.  The examiner should describe whether the Veteran's right lateral femoral cutaneous nerve damage is productive of mild, moderate, or severe to complete paralysis. 

5.  Also, schedule the Veteran for an appropriate VA examination to determine the occupational impairment caused by his service-connected disabilities, which include:  chronic renal failure with hypertension (30%); chronic strain of the lumbosacral spine with degenerative disc disease (20%); recurrent left shoulder dislocation with degenerative arthritis (10%); bilateral hearing loss (10%); tinnitus (10%); nerve damage to the lateral femoral cutaneous nerve (0%).  The claims file should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  The examiner should express an opinion as to the impact of these service-connected disabilities on the Veteran's ability to obtain and maintain substantially gainful employment.  Complete rationale should be provided for all opinions expressed.

6.  Following completion of the above, readjudicate the issues on appeal.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

